Title: To James Madison from John Watkinson, 20 November 1813 (Abstract)
From: Watkinson, John
To: Madison, James


        § From John Watkinson. 20 November 1813, “Charleston Gaol.” “The humble Memorial of John Watkinson respectfully sheweth that your Memorialist was lately Master of a British Merchant Vessel and was captur’d by the Private Arm’d Schooner Two Brothers and brought in Prisoner to George Town S.C. and transmitted from that to Charleston, where your Memorialist was allowed to remain on his Parole, untill the departure of the last Cartel Ship Magnet, your Merorialist [sic] not wishing to go out of the Country did not apply for a Passage in her, and was consequently taken up by the orders of the Marshall and confin’d in this Prison, your Memorialist submits to your Excellency his motives for so doing, in his strong attachment to the United States, from his Father being a native of Philadelphia his Elder Brother a Citizen of the United States and many Years a Master of a vessel in the Employ of Elias Kane of New York, and himself Married in Charleston and in right of his Wife possesed of some real Property in the same

place and Intending to make it his place of residence, Should your Excellency by authorising the Marshall to permitt your Memorialist to remain a Prisoner in his own House he is ready to give Bail in Any Amount for the strict observance of any Conditions specified.”
      